Citation Nr: 1731448	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 for a right knee disability, to include right knee synovitis.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability, to include internal debridement.  

3.  Entitlement to service connection for a back disability, to include low back arthritis, to include as secondary to knee disabilities.

4.  Entitlement to service connection for a duodenal ulcer.

5.  Entitlement to service connection for a right hip disability.


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active duty from November 1966 to November 1968.  He received the Combat Infantryman Badge and the Purple Heart medal for his service, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in New York, New York.

The Veteran appeared before the Board at a Travel Board hearing in October 2012. A transcript of that hearing is of record.

In May 2017, VA informed the Veteran by letter that the VLJ who conducted his October 2012 hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  In correspondence dated June 6, 2017, the Veteran related that he wished to have another hearing scheduled. As such, the Board will remand this appeal for a hearing.

While this appeal was pending, a July 2016 rating decision granted service connection for a bilateral foot disability.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran filed a VA-9 form (Formal Appeal to the Board) in June 2017 in disagreement with the disability percentage assigned to his bilateral foot disability.  The Board does not have jurisdiction over this issue, as the service connection was the issue that the Veteran appealed to the Board initially.  The matter of a disagreement with the disability rating needs to be raised via a notice of disagreement (NOD) to the RO/AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran requested to testify before the Board via a videoconference hearing.  As the RO schedules videoconference Board hearings, a remand of these issues to the RO for the requested hearing is warranted.  See 38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity. Notify him of the date, time, and location of the hearing. Upon completion of the hearing, return these claims to the Board for further appellate consideration.

2. Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




